



COURT OF APPEAL FOR ONTARIO

CITATION: TSI International Group Inc. v. Formosa, 2017 ONCA
    261

DATE: 20170328

DOCKET: C62420

Juriansz, Lauwers and Hourigan JJ.A.

BETWEEN

TSI International Group Inc.

Plaintiff (Respondent)

and

John
    Formosa, Steffen Nielsen, iFarm Local Inc.,

Richard
    Taylor, Great Life Group Inc. and John Masih,

carrying
    on business as MSM Group

Defendants (Appellants)

Tim Gleason and Sean Dewart, for the appellants

Robert C. Taylor and Allyson Y. Lee, for the respondent

Heard: March 27, 2017

On appeal from the order of Justice W. LeMay of the
    Superior Court of Justice, dated June 8, 2016 and the costs endorsement dated
    July 11, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We are able to dispose of this appeal without addressing the substantive
    grounds of appeal raised.  The motion judge ought to have granted leave to
    amend after striking from the appellants statement of defence and counterclaim
    the defence of clean hands and the counterclaim of abuse of process, and a
    number of paragraphs.  Leave to amend should be denied only in the clearest of
    cases.  The motion judge did not explicitly explain why he refused leave to
    amend.  We are not persuaded by respondents counsels submission that the
    explanation is apparent from reading the reasons as a whole.

[2]

As in
Tran v.  University of Western Ontario
, 2015 ONCA 295, we
    conclude that in the absence of any articulated basis on which leave was denied
    and in the absence of any prior amendment, the appellants should not be
    deprived of the opportunity to amend their pleadings.

[3]

We allow the appeal and vary the order of the motion judge by adding the
    words with leave to amend to paragraphs 1 and 2, and deleting the words
    without leave to amend  is granted and replacing them with the words with
    leave to amend.

[4]

As the no leave to amend argument was advanced on short notice, there
    will be no costs of the appeal.  We decline to interfere with the costs of the
    motion.


